Mr. Justice Gary delivered the opinion of the Court. By mutual request of the parties appearing of record here the remanding order indicated by the report of this case in 41 Ill. App. 279, was stricken out and the case taken by appeal to the Supreme Court. That court declines to examine the merits on such appeal, and has remanded the case here with directions to either remand the cause for another trial or incorporate in our final judgment a finding of facts. • In obedience to those directions the cause is remanded, the judgment being reversed upon the opinion already filed and reported.